 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    J & J SPORTS PRODUCTIONS, INC.,                       Case No. 2:19-cv-00795-KJD-DJA
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    LAS ENCHILADAS LLC., et al.,
10                           Defendants.
11

12          This matter is before the Court on Plaintiff Counsel’s Motion to Withdraw as Counsel

13   (ECF No. 11), filed on March 31, 2020. Pursuant to Local Rule (“LR”) IA 11-6, “[n]o attorney

14   may withdraw after appearing in a case except by leave of Court after notice has been served on

15   the affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed the motion, the

16   Court finds that requirements of LR IA 11-6(b) have been met. Mr. Dubowsky indicates the

17   financial burden of continued representation of Plaintiff is prohibitive to his firm necessitating his

18   withdrawal. The Court will require that Plaintiff J & J Sports Productions, Inc. advise the Court

19   if it will retain new counsel by May 1, 2020 as it must retain new counsel if it intends to continue

20   to litigate this matter. See United States v. High Country Broad., 3 F.3d 1244, 1245 (9th Cir.

21   1993) (per curiam); In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that

22   “[c]orporations and other unincorporated associations must appear in court through an attorney.”).

23   Filing a notice of new counsel on or before May 1, 2020 is sufficient to comply with the Court’s

24   order. Failure to respond may result in a recommendation to the United States District Judge

25   assigned to this case that dispositive sanctions be issued against Plaintiff J&J Sports Productions,

26   Inc., including dismissal of this action.

27          IT IS HEREBY ORDERED that Plaintiff Counsel Peter Dubowsky’s Motion to Withdraw

28   (ECF No. 11) is granted.
 1          IT IS FURTHER ORDERED that Plaintiff J & J Sports Productions, Inc. shall have until

 2   May 1, 2020 to advise the Court if it will retain new counsel. Failure to notify the Court as to

 3   their new representation may subject it to dispositive sanctions, including a recommendation for

 4   dismissal of this action.

 5          IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

 6   addresses of Plaintiff to the civil docket and send a copy of this Order to Plaintiff’s last known

 7   address:

 8
            J & J Sports Productions, Inc.
 9

10          2830 South Bascom Avenue, Suite 200

11          Campbell, CA 95008

12

13
            DATED: April 2, 2020
14

15                                                         DANIEL J. ALBREGTS
                                                           UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
